Title: To Thomas Jefferson from Albert Gallatin, 16 September 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 16th Septer. 1803
          
          I have not heard from you for a long while, not since I returned the letters of our Ministers at Paris & forwarded the copy of Mr Marbois’s letter & some letters from Simons. I trust that this is not owing to want of health, but feel somewhat uneasy, as I have not even received any indirect account of you. I had waited for your opinion of the proper answer to Mr Marbois, but have in the meanwhile sketched a very general answer which I enclose for your consideration. Finding difficulties in copper engraving which might have created delay, I have concluded to have all the certificates merely printed at Washington, and have directed the Register to take all the necessary measures to have the whole printed within ten days after notice given to the printers; so that the moment Mr Baring arrives and the form of the certificates shall have been agreed on, the whole may be executed at once. You may, therefore, rely that the whole will be ready for delivery the day that a law shall have been passed to carry the convention into effect.
          I enclose a letter from John Pintard who resided some time at New Orleans, on the subject of Louisiana. He is certainly mistaken as to the population of the province, but some of his hints may be of service. 
          Being disappointed in horses, having lost one on the road, & the fever here & in Philada. having deranged the usual travelling resources, I do not think that I will be able to leave this before the 22d inst., or arrive in the city before the 30th. So far as relates to my own office, this short delay will not be attended with any inconvenience, as I have received here & am arranging the documents necessary for Congress.
          With sincere respect & attachment Your obdt. Servt.
          
            
              Albert Gallatin
            
          
        